Exhibit 10.1

Execution Version

November 16, 2012

JPMorgan Chase Bank, N.A.

2200 Ross Avenue, Third Floor

Dallas, Texas 75201

Attention: Kimberly A. Bourgeois

 

  Re: Fourteenth Amendment to Credit Agreement dated as of January 18, 2008
among Approach Resources Inc. (“Borrower”), JPMorgan Chase Bank, N.A. and the
institutions named therein (“Lenders”) and JPMorgan Chase Bank, N.A., as Agent
(“Agent”)

Ladies and Gentlemen:

Reference is hereby made to that certain Credit Agreement dated as of
January 18, 2008 among Approach Resources Inc., a Delaware corporation
(“Borrower”), JPMorgan Chase Bank, N.A., as Agent (“Agent”), and the Lenders
that are signatory parties hereto (the “Lenders”), as amended by amendments
dated February 19, 2008, May 6, 2008, August 26, 2008, April 8, 2009, July 8,
2009, October 30, 2009, February 1, 2010, May 3, 2010, October 21, 2010, May 4,
2011, October 7, 2011, December 20, 2011, September 7, 2012 and as of the date
hereof (as amended, the “Loan Agreement”). All capitalized terms herein shall
have the meanings ascribed to them in the Loan Agreement.

Pursuant to this Fourteenth Amendment (the “Amendment”), Agent, Lenders and
Borrower agree, effective as of the date hereof, to amend the Loan Agreement
according to the terms and provisions set forth below.

1. Section 1 of the Loan Agreement, “Definitions,” is hereby amended by deleting
the definition “Guarantors” and substituting the following therefor:

Guarantors means Approach Oil & Gas Inc., a Delaware corporation (the “Corporate
Guarantor”), Approach Resources I, LP, a Texas limited partnership, Approach
Services, LLC, a Delaware limited liability company, and Approach Midstream
Holdings LLC, a Delaware limited liability company (together with Approach
Services, LLC, the “Company Guarantors”)

2. Amendment to Section 2(g)(ii) of the Loan Agreement. Section 2(g)(ii) of the
Loan Agreement is hereby deleted in its entirety and the following is
substituted therefor:

“(ii) beginning October 1, 2013, by twenty-five percent (25%) of the principal
amount of each issuance of senior unsecured indebtedness issued on or after
October 1, 2013 permitted under Section 13(d)(viii).”



--------------------------------------------------------------------------------

3. Amendment to Section 6(a) of the Loan Agreement. Section 6(a) of the Loan
Agreement is hereby amended by adding the following:

A. The parenthetical “(i)” is inserted in the first sentence of Section 6(a)
following the parenthetical “(and only Lien, except for Permitted Liens)” in
such sentence, and the following provision is inserted in such sentence after
the phrase “fixtures and other properties”:

“and (ii) Borrower shall grant to Agent in its capacity as such Agent under this
Agreement for the ratable benefit of Lenders hereunder, a first priority
security interest in and Lien (and only Lien, except for Permitted Liens) in
Borrower’s equity interests in the Guarantors,”

B. The following sentences are added at the end of Section 6(a):

“Notwithstanding any provision in any of the Collateral Documents that cover Oil
and Gas Properties and other interests in real property to the contrary, in no
event is any Building (as defined in the applicable Flood Insurance Regulation)
or Manufactured (Mobile) Home (as defined in the applicable Flood Insurance
Regulation) included in the definition of “Mortgaged Properties” in such
Collateral Documents and no such Building or Manufactured (Mobile) Home shall be
encumbered by any of such Collateral Document. As used herein, “Flood Insurance
Regulations” shall mean (i) the National Flood Insurance Act of 1968 as now or
hereafter in effect or any successor statute thereto, (ii) the Flood Disaster
Protection Act of 1973 as now or hereafter in effect or any successor statue
thereto, (iii) the National Flood Insurance Reform Act of 1994 (amending 42 USC
4001, et seq.), as the same may be amended or recodified from time to time, and
(iv) the Flood Insurance Reform Act of 2004 and any regulations promulgated
thereunder.”

4. Amendment to Section 10 of the Loan Agreement. Section 10 of the Loan
Agreement is hereby amended by including the following sub-section (y) thereto:

“(y) Approach Midstream Holdings LLC. The only asset of Approach Midstream
Holdings LLC is its fifty percent (50%) membership interest in Wildcat Permian
Services LLC, a Texas limited liability company.”

5. Amendment to Section 13(d)(viii) of the Loan Agreement. Section 13(d)(viii)
of the Loan Agreement is hereby deleted in its entirety and the following is
substituted therefor:

“(viii) the issuance of one or more issues of senior unsecured indebtedness,
provided however, that the aggregate principal amount of all of such issues of
such senior unsecured indebtedness shall not exceed $400,000,000, and provided
further that beginning on October 1, 2013, each such issuance issued on or after
October 1, 2013 shall result in a reduction in the Borrowing Base then in effect
equal to twenty-five percent (25%) of the principal amount of such issuance.”

 

2



--------------------------------------------------------------------------------

6. Amendment to Section 13(i) of the Loan Agreement. Section 13(i) of the Loan
Agreement is hereby amended to include the following sub-clause (iv):

“(iv) its investments in the Guarantors and any additional subsidiaries of
Borrower that become a Guarantor hereunder.”

7. Conditions Precedent. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent, unless specifically waived
in writing by Lenders:

(a) The Amendment. Borrower, each Guarantor and the Required Lenders shall have
duly and validly executed and delivered this Amendment to Agent.

(b) Guaranty. Company Guarantors shall have executed an unconditional guaranty
agreement of obligations of Borrower under this Agreement and the Notes in form
and substance satisfactory to Agent.

(c) Pledge and Security Agreement. Borrower shall have executed and delivered to
Agent for the ratable benefit of Lenders a Pledge and Security Agreement
granting a first priority security interest and lien (subject to Permitted
Liens) in all of Borrower’s equity interests in the Guarantors as security for
the performance by Borrower of its obligations hereunder and the payment of the
Notes.

(d) Certificates of Formation and Company Agreements. Company Guarantors shall
have delivered to Agent a true and correct copy of each of their certificates of
formation and limited liability company agreements, and being certified by
Borrower as the sole Member of each Company Guarantor as being a true and
correct copy thereof.

(e) Resolutions. Borrower shall have caused to be delivered to Agent resolutions
of Borrower as the sole Member of Company Guarantors approving each Company
Guarantor’s execution, delivery and performance of the Loan Documents to which
it is a party, duly adopted by Borrower as the sole Member of Company
Guarantors, certified by Borrower as the sole Member of Company Guarantors, as
being a true and correct copy of such resolutions and that such resolutions have
not been amended or rescinded and remain in full force and effect.

(f) Incumbency Certificate. Agent shall have received a signed certificate of
Borrower as the sole Member of Company Guarantors certifying the name, office
and signature of the officers of Borrower as the sole Member of Company
Guarantors authorized to sign the Loan Documents to which each Company Guarantor
is a party.

(g) Other Certificates. Agent shall have received certificates of existence and
of good standing for each Company Guarantor issued by the Secretary of State of
Delaware and a certificate for each Company Guarantor showing that it is
registered as a foreign limited liability company in the State of Texas issued
by the Secretary of the State of Texas.

 

3



--------------------------------------------------------------------------------

(h) Representations and Warranties. The representations and warranties contained
in the Loan Agreement and in the other Loan Documents shall be true and correct
in all material respects as of the date hereof, as if made on the date hereof.

(i) No Default. No Default or Event of Default shall have occurred and be
continuing.

(j) Corporate/Partnership/Company Proceedings. All corporate, limited liability
company and/or partnership proceedings, taken in connection with the
transactions contemplated by this Amendment and all documents, instruments and
other legal matters incident thereto shall be satisfactory to Agent, and its
legal counsel.

8. Ratification by Guarantors. Each Guarantor hereby ratifies and reaffirms all
of its obligations under its Guaranty Agreement (the “Guaranty”) of Borrower’s
obligations under the Loan Agreement, as amended hereby. Each Guarantor also
hereby agrees that nothing in this Amendment shall adversely affect any right or
remedy of Lenders under the Guaranty and that the execution and delivery of this
Amendment shall in no way change or modify its obligations as guarantor under
the Guaranty. Although each Guarantor has been informed by Borrower of the
matters set forth in this Amendment and such Guarantor has acknowledged and
agreed to the same, such Guarantor understands that Agent has no duty to notify
such Guarantor or to seek such Guarantor’s acknowledgment or agreement, and
nothing contained herein shall create such a duty as to any transaction
hereafter.

9. Representations and Warranties. By executing this Amendment, Borrower hereby
represents, warrants and certifies to Lenders that, as of the date hereof,
(a) there exists no Event of Default or events which, with notice or lapse of
time, would constitute an Event of Default; (b) Borrower has performed and
complied with all agreements and conditions contained in the Loan Agreement or
the other Loan Documents which are required to be performed or complied with by
Borrower; and (c) the representations and warranties contained in the Loan
Agreement and the other Loan Documents are true in all material respects, with
the same force and effect as though made on and as of the date hereof (except to
the extent that such representations and warranties related solely to an earlier
date).

10. Confirmation and Ratification. Except as affected by the provisions set
forth herein, the Loan Agreement shall remain in full force and effect and is
hereby ratified and confirmed by all parties. The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of Lenders under the Loan
Agreement or the other Loan Documents.

11. Reference to Loan Agreement. Each of the Loan Agreement and the Loan
Documents, and any and all other agreements, documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Loan Agreement, as amended hereby, are hereby amended so that any
reference in the Loan Agreement, the Loan Documents and such other documents to
the Loan Agreement shall mean a reference to the Loan Agreement as amended
hereby.

 

4



--------------------------------------------------------------------------------

12. Multiple Counterparts. This Amendment may be executed in a number of
identical separate counterparts, each of which for all purposes is to be deemed
an original, but all of which shall constitute, collectively, one agreement. No
party to this Amendment shall be bound hereby until a counterpart of this
Amendment has been executed by all parties hereto. Delivery of an executed
counterpart of a signature page of this agreement by facsimile or portable
document format (“.pdf”) shall be effective as delivery of a manually executed
counterpart of this agreement.

13. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

14. Final Agreement. THE LOAN AGREEMENT, AS AMENDED BY THIS AMENDMENT, AND ALL
PROMISSORY NOTES AND OTHER LOAN DOCUMENTS EXECUTED PURSUANT THERETO OR HERETO,
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG ANY OF THE PARTIES.

Please signify your acceptance to the foregoing terms and provisions by
executing a copy of this Amendment at the space provided below.

[Signature Pages to Follow]

 

5



--------------------------------------------------------------------------------

Very truly yours, BORROWER:

APPROACH RESOURCES INC.,

a Delaware corporation

By:   /s/ J. Ross Craft   J. Ross Craft, President and Chief Executive Officer

 

GUARANTORS:

APPROACH OIL & GAS INC.,

a Delaware corporation

By:   /s/ J. Ross Craft   J. Ross Craft, President and Chief Executive Officer

 

APPROACH RESOURCES I, LP,

a Texas limited partnership

By:    

Approach Operating, LLC,

a Delaware limited liability company,

its general partner

By:    

Approach Resources Inc.,

a Delaware corporation,

its sole member

By:     /s/ J. Ross Craft     J. Ross Craft, President and Chief Executive
Officer

[Signature Page]



--------------------------------------------------------------------------------

APPROACH SERVICES, LLC,

a Delaware limited liability company

By:    

Approach Resources Inc.,

a Delaware corporation,

its sole member

By:     /s/ J. Ross Craft     J. Ross Craft, President and Chief Executive
Officer

 

APPROACH MIDSTREAM HOLDINGS LLC,

a Delaware limited liability company

By:    

Approach Resources Inc.,

a Delaware corporation,

its sole member

By:     /s/ J. Ross Craft     J. Ross Craft, President and Chief Executive
Officer

[Signature Page]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED TO

effective as of the date and year

first above written:

AGENT: JPMORGAN CHASE BANK, N.A. By:   /s/ David M. Morris   David M. Morris,
Authorized Officer

 

LENDERS: JPMORGAN CHASE BANK, N.A. By:   /s/ David M. Morris   David M. Morris,
Authorized Officer

[Signature Page]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, Lender

and Documentation Agent

By:   /s/ Paul J. Pace Name:   Paul J. Pace Title:   Senior Vice President

[Signature Page]



--------------------------------------------------------------------------------

FROST BANK, formerly The Frost National Bank By:   /s/ Alex Zemkoski Name:  
Alex Zemkoski Title:   Vice President

[Signature Page]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA By:   /s/ Don J. McKinnerney Name:   Don J. McKinnerney
Title:   Authorized Signatory

[Signature Page]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A. By:   /s/ David C. Brooks Name:   David C. Brooks Title:
  Director

[Signature Page]